DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,5,6,11-18,22,24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification failed to further explain or describe how the roots do not penetrate through the filter 5, hence, meeting the limitation of “roots of the consumer-ready vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment.”  It is well-known in the art that roots can penetrate through a porous membrane such as a filter. Thus, based on the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,11-16,18,22,24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl et al. (US 20150027049 A1) in view of Velagaleti et al. (US 4903432 A).
 	For claim 1, Bijl et al. teach a method for producing consumer-ready vegetables, mushrooms or herbs, comprising: 
 	a) culturing the consumer-ready vegetables, mushrooms or herbs in a closed container (15) under suitable growing conditions until maturity (para. 0047,0059); and 

wherein the plant compartment and the water compartment are separate compartments (fig. 2, the compartments are separated by ref. 13), 
wherein the water compartment is larger than the plant compartment and the plant compartment is within the water compartment (fig. 2, the lower portion of the plant compartment is smaller than and fits inside the water compartment), 
However, Bijl et al. are silent about wherein a portion of a bottom of the plant compartment comprises a filter permeable to water and nutrients and that prevents contamination or one or more pathogens from entering the plant compartment, wherein the water and nutrients enter the plant compartment from the water compartment containing water and nutrients through the filter and wherein roots of the consumer-ready vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment.  
Velagaleti et al. teach a method for producing plant comprising a portion of a bottom (28) of a plant compartment (25) comprises a filter (31) permeable to water and nutrients and that prevents contamination or one or more pathogens from entering the plant compartment (such is the function of the filter and especially when Velagaleti et al. teach sterile seeds 40 being grown), wherein the water and nutrients enter the plant 
The combination of Bijl et al. as modified by Velagaleti et al. would result in the filter prevents contamination or one or more pathogens from entering the plant compartment (as relied on Velagaleti’s filter to prevent pathogens or the like), wherein the water and nutrients enter the plant compartment from the water compartment through the filter (the filter is laid on the bottom of the plant compartment, thus, any water and nutrients entering the plant compartment will be through the filter) and 
For claim 6, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, and further teach that it would result in wherein the water and nutrients are in a space between a top surface of the bottom of the water compartment and a bottom surface of the bottom plant compartment (see fig. 2 of Bijl et al. with modification of a bottom and filter from Velagaleti et al.). 
For claim 11, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, and further teach wherein the container is closed by a permeable membrane (8 of Bijl) . 
For claim 12, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, and further teach prior to culturing the vegetables, mushrooms or herbs, placing a seed, germinated seed, seedling or small plant for the vegetables or herbs or mycelium for the mushrooms, in the plant compartment and closing the container (para. 0046,0047,0049 of Bijl discusses placing seeds in the container for cultivation). 
For claim 13, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, and further teach wherein consumer-ready vegetables are produced and wherein the consumer-ready vegetables are leafy vegetables or sprout vegetables (para. 0008 of Bijl).  

For claim 15, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, but are silent about wherein consumer-ready herbs are produced and wherein the herbs are chives, parsley, basil, dill weed, coriander, cilantro, mint, oregano, rosemary, thyme, marjoram, or lemon balm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the consumer-ready product in Bijl et al. as modified by Velagaleti et al. be herbs, and the herbs are chives, parsley, basil, dill weed, coriander, cilantro, mint, oregano, rosemary, thyme, marjoram, or lemon balm, depending on the user’s preference to select the desire plant product to grow and sell.	
For claim 16, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, and further teach wherein the seed is in a seed mat or seed band (para. 0049 of Bijl).  
For claim 18, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, 
For claim 22, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, but are silent about wherein the contamination or one or more pathogens is a virus, bacteria, fungi, protist or insect. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the contamination or one or more pathogens of Bijl et al. as modified by Velagaleti et al. be a virus, bacteria, fungi, protist or insect, depending on the environment that the container and plants are placed at so as to include these pathogens or not. In general, an environment that is not completely sterilized and free of germs such as a retail outlet, would automatically have at least one of these pathogens.  	
For claim 23, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, and further teach wherein the capillary action is by a mat (para. 0049 of Bijl).  
For claim 24, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, and further teach wherein the permeable membrane is permeable to oxygen (O2), carbon dioxide (CO2) and water vapor (para. 0046 of Bijl).
For claim 25, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, and further teach wherein the permeable membrane prevents contamination or one or more pathogens from entering the plant compartment (para. 0046 of Bijl).  

For claim 27, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, and further teach wherein the lettuce is leaf lettuce, head lettuce or baby leaf lettuce (para. 0002 of Bijl; also, figures show leaf or head lettuce).
For claim 28, Bijl et al. teach a method for producing consumer-ready vegetables, mushrooms or herbs, comprising: 
a) placing a seed, germinated seed, seedling or small plant (3) for the consumer-ready vegetables or herbs or mycelium for the consumer-ready mushrooms, in a plant compartment in a container (15) and closing the container (with cover 14), 
b) culturing the seed, germinated seed, seedling or small plant or mycelium in the closed container under suitable growing conditions until maturity in, or in the vicinity of, a retail outlet (para. 0031, 0047, 0059; transferring to the shop while the plant is still growing); and 
c) transferring the closed container with the mature consumer-ready vegetables, mushrooms or herbs to the retail outlet, wherein the closed container comprises (i) the plant compartment (fig. 2, compartment or space in ref. 2 and includes ref. 13 for a bottom portion) containing the consumer-ready vegetables, mushrooms or herbs and (ii) a water compartment (fig. 2, compartment or space in ref. 4) containing water and nutrients (para. 0046), 
wherein the plant compartment and the water compartment are separate compartments (fig. 2, the compartments are separated by ref. 13), 

However, Bijl et al. are silent about wherein a portion of a bottom of the plant compartment comprises a filter permeable to water and nutrients from the water compartment containing water and nutrients and that prevents contamination or one or more pathogens from entering the plant compartment, wherein the water and nutrients enter the plant compartment from the water compartment containing water and nutrients through the filter and wherein roots of the vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment.
Velagaleti et al. teach a method for producing plant comprising a portion of a bottom (28) of a plant compartment (25) comprises a filter (31) permeable to water and nutrients from the water compartment containing water and nutrients and that prevents contamination or one or more pathogens from entering the plant compartment (such is the function of the filter and especially when Velagaleti et al. teach sterile seeds 40 being grown), wherein the water and nutrients enter the plant compartment from the water compartment (23) containing water and nutrients through the filter (col. 5, lines 1-5, 54-61) and wherein roots of the vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment (fig. 2, the roots cannot penetrate the bottom 28 and the aperture 33 is blocked by the wick 32 so the roots cannot enter the water compartment; also, col. 5, line 54-56).  

The combination of Bijl et al. as modified by Velagaleti et al. would result in the filter prevents contamination or one or more pathogens from entering the plant compartment (as relied on Velagaleti’s filter to prevent pathogens or the like), wherein the water and nutrients enter the plant compartment from the water compartment through the filter (the filter is laid on the bottom of the plant compartment, thus, any water and nutrients entering the plant compartment will be through the filter) and wherein roots of the vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment (the bottom is a solid bottom so the roots cannot penetrate the bottom).

Claims 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl et al. as modified by Velagaleti et al. as applied to claim 1 above, and further in view of Hashimoto et al. (US 20060248796 A1).
 	For claim 5, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, but are silent about wherein the plant compartment floats on water in the water compartment.
Hashimoto et al. teach a method for producing consumer-ready plants comprising a plant compartment (compartment or area where plant P is located) floats on water W contained in a water compartment (3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the compartment of Bijl et al. as modified by Velagaleti et al. floats on water in the water compartment as taught by Hashimoto et al. in order to provide or assure that an amount of water corresponding to and suitable for the speed of growth of the plant can always be supplied to the plant for cultivation (para. 0039 of Hashimoto).  	
 	For claim 17, Bijl et al. as modified by Velagaleti et al. teach the method for producing consumer-ready vegetables, mushrooms or herbs as described in the above, but are silent about wherein the container is provided with a label with information regarding the vegetable, mushrooms or herb.
In addition to the above, Hashimoto et al. further teach the container is provided with a label (6) with information regarding the type of plant being grown (para. 0038). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a label as further taught by Hashimoto et al. on .
Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. Applicant argued the following:
Paragraph [0033] defines the nature and the characteristics of the filter as demonstrated in Figure 1. It described herein that pore sizes of 0.22 and 0.45 μm are sufficient to keep out bacteria, and still remain water permeable. The root diameter of lettuce is usually about 300 μm which is significantly larger that the indicated characteristics as mentioned in paragraph [0033]. Roots will therefore clearly not penetrate trough the pores of the type of filter when they reach this filter. It is further demonstrated by the attached photos that the roots do not penetrate filter 5:

	While para. 0033 defines the filter porosity, it is still insufficient to explain how roots will not penetrate through the filter and into the compartment under the filter. While applicant stated that lettuce root diameter is larger than the pores of the filter based on para. 0033, the invention is not limited to lettuce because the specification discusses other vegetables. By stating that vegetables, mushrooms or herbs do not penetrate through the filter to reach the compartment, it covers all vegetables, mushrooms or herbs and not just lettuce. 
In addition, applicant does not explain the early root stage formation of the lettuce roots because the roots may not necessary be 300 μm because early stage might not be as large of a diameter. The photographs provided in applicant’s remarks filed 10/08/2021 are not clear and of poor quality, thus, the examiner cannot determine if the roots grow through the filter and into the compartment below or not, especially two photographs are top views. Also, the photos show lettuce but as stated in the above, 
	Furthermore, roots are known to penetrate through concrete, PVC pipes, etc. As one of ordinary skill in the art knows, sidewalks made out of concrete are easily penetrated by just merely grass roots or weeds, which are not big plants. Thus, applicant lacks description of how roots of vegetables, mushrooms or herbs cannot pass through the filter and not into the compartment, especially given the lay out of the items of applicant’s invention. For example, the filter is directly below the growing mat 3 so as soon as the roots form, the roots will go toward the water compartment below and across the mat surface because those are the nature of roots action. Perhaps not all roots will go through the filter because the filter can only hold roots based on the filter’s surface area, but certainly some roots will go through the filter and reach the lower compartment. 
	 In conclusion, applicant failed to provide sufficient description on how the roots cannot penetrate through the filter and into the compartment. As stated in the above, based on common sense or knowledge, the examiner believes that the roots do penetrate through the filter but in limited amount in that several roots might reach the compartment but not all. Thus, the roots do not occupied the whole compartment. However, even several roots penetrating the filter, it is still a contradiction to what is being claimed that the roots do not penetrate the compartment and do not contact the water compartment. 


Applicants reiterate the previous arguments of record regarding Bijl et al.
In response to applicant’s argument, as stated in the previous Office action, the examiner wishes to address that fig. 2 of Bijl et al. is what the examiner is relying on in the rejection and not fig. 1 as argued by applicant. In this figure, Bijl et al. clearly show that there is a separator 13 to separate the two compartments. In any event, Velagaleti et al. is now relied on for the bottom and the filter; thus, please see above rejection.
As the whole system, including the nutrient solution, is sterile, Velagaleti et al. does not teach or suggest that the bottom of the plant compartment comprises a filter that is permeable to water and nutrients but not to contaminants and pathogens. There is unlimited flow via the wick. Because the Velagaleti et al. system is sterile, a filter that is permeable to water and nutrients but not to contaminants and pathogens is unnecessary.

 	The claimed limitation states “that prevents contamination or one or more pathogens from entering” (emphasis on the bold and underlined), thus, certainly the filter of Velagaleti et al. can prevent contamination from at least particles or debris, if not pathogens. In addition, the filter of Velagaleti et al. is a paper filter, which at least would prevent some pathogens, depending on the size of the pathogens, to not penetrate through. Noting that applicant broadly claimed “pathogens” without any size or type, thus, the paper filter of Velagaleti et al. would be able to prevent certain pathogens from contaminating the plant as combined with Bijl et al.  Furthermore, Velagaleti et al. clearly stated that their invention is “sterile” as applicant reiterated, thus, one of ordinary skill in the art would know or at least interpret Velagaleti et al. to teach a filter that would prevent pathogens from contaminating the whole system. 
If a skilled artisan looks to avoid contamination with pathogens entering the plant compartment of Bijl et al., the skilled artisan would not combine Bijl et al. with Velagaleti et al. The whole Velagaleti et al. system is sterile and there is unlimited transport of water through a wick protruding through a paper disk. Therefore, the skilled artisan would not combine Bijl et al. and Velagaleti et al. to avoid pathogen contamination. Moreover, the combination of Bijl et al. and Velagaleti et al. would not result in the claimed invention.

Velagaleti et al. clearly stated that their invention is “sterile” as applicant reiterated, thus, one of ordinary skill in the art would know or at least interpret Velagaleti et al. to teach a filter that would prevent pathogens from contaminating the whole system. Please also see the examiner’s response in the above. The combination of Bijl et al. and Velagaleti et al. would clearly result in the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643